Exhibit 10.1
 

[victory.jpg]
VICTORY ELECTRONIC CIGARETTES, INC.
11335 APPLE DRIVE
SPRING LAKE, MICHIGAN 49448
PHONE: 616 384-3021
WWW.VICTORYECIGSCOM

 
Sales and Consulting Agreement
between
Victory Electronic Cigarettes Corporation
and
E-Cig Acquisition Company LLC


This Sales and Consulting Agreement is made and entered into as of December 30,
2013 (the “Effective Date”) by and between Victory Electronic Cigarettes
Corporation, a Nevada corporation having its principal offices at 11335 Apple
Drive, Nunica, Michigan 49448 (“Victory” or the “Company”), and E-Cig
Acquisition Company LLC having its principal offices at 2802 Flintrock Trace
Rd., Suite 233, Austin, Texas 78738 (“E-Cig” and collectively with Victory, the
“Parties” and each a “Party”).


WHEREAS, Victory is a leading developer, marketer, and supplier of electronic
cigarettes (the “Products”) with leading technology, brand and customer
development and sales solution programs; and


WHEREAS, Victory and E-Cig recognize that E-Cig has unique abilities in the
sales, customer relationships, and distribution of consumer goods in the
territories and accounts listed in Exhibit A (the “Retailers”); and


WHEREAS, Victory considers these services to be extremely beneficial to the
Company and in order to increase sales of its Products, Victory has determined
that it is in its best interests to engage E-Cig as an independent contractor;
and


WHEREAS, Victory and E-Cig desire to enter into a relationship whereby E-Cig
will sell and/or introduce Victory to various business entities with the
intention of securing contractual agreements with said entities of the
portfolio, and with the expectation of E-Cig receiving a commission based on
business generated from the contractual agreements entered into as a result of
E-Cig’s efforts, as more specifically provided in this Agreement.


NOW, THEREFORE, in consideration of these premises and of the mutual promises
and covenants contained herein, Victory and E-Cig agree (the receipt and
sufficiency of which are hereby acknowledged) to the following:


1. E-Cig’s Rights.   Victory hereby appoints E-Cig to act as Victory’s exclusive
authorized agent in the agreed-upon territories and accounts (see Exhibit A) for
all the Victory brands and products under the name “Victory Electronic
Cigarettes Corporation.”  As Victory’s agent, E-Cig is granted exclusive rights
to prospect such territories and accounts.  If no contractual arrangement has
been completed or commenced within 240 days with a Retailer, Victory reserves
the right to prospect that Retailer in a different manner.  E-Cig may propose to
add other territories or accounts as opportunities progress by giving Victory
notice in writing of such additional territories or accounts, and the Parties
shall mutually agree which territories and/or accounts shall be added to Exhibit
A.


2.      Duties of E-Cig.  E-Cig shall have the following duties:


(a) E-Cig shall use its commercially best efforts to effectuate sales of
Victory’s Products, exclusively (including any affiliate of E-Cig) supporting
Victory in the electronic cigarette category, including without limitation
calling and offering Victory’s brands to the Retailers with the support of
Victory (if requested).


(b) Provide input in all aspects of the marketing mix (i.e. product, pricing,
and promotion).


(c) Comply with all the laws and legal requirements with respect to its
marketing of Victory’s products, provided that E-Cig shall in no way be
responsible for compliance with laws and legal requirements related to Victory’s
products, which shall be the sole responsibility of Victory.


 
1

--------------------------------------------------------------------------------

 
(d)  In no event shall E-Cig have any liability to Victory for any punitive,
consequential, incidental or indirect damages as a result of, arising out of, or
related to the Agreement, even if it has been advised of the possibility of such
damages, except for gross negligence or intentional misconduct on the part of
E-Cig. All damage claims shall be limited to actual damages incurred or to be
incurred. The liability of E-Cig hereunder shall in all cases be limited to the
amount of cash commissions and incentives, as outline in Exhibit A, received by
E-Cig pursuant to the Agreement.


3. Duties of Victory.  Victory shall have the following duties:


(a)  Victory will ship to Retailers only products that are suitable for
shipping.


(b)  Victory will support all of E-Cig’s sales efforts related to Victory’s
products with Company representation for products and Company knowledge and
insight and support for sales efforts as requested by E-Cig.


(b) Victory agrees to provide full access to all Company marketing, sales,
reference, and collateral materials to enable support for and customization by
E-Cig for use in commercializing the portfolio in granted territories/customers.


(c) Victory shall comply with all laws and legal requirements with respect to
its products, and shall comply with all intellectual property rights related to
the products, and shall indemnify E-Cig for any loss resulting from any
non-compliance, third party claims related to the products, and Victory’s
negligence, willful misconduct or breach of its obligations hereunder or to the
accounts listed on Exhibit A.


4.  Victory’s Covenants And Warranties.


(a) Victory will replace, at its own expense, all Products that are delivered to
Retailers in an unsalable condition, provided Retailers notify Victory of such
condition within thirty (30) days of receiving product.  Victory will replace,
at its expense, any Product subject to a recall order by any governmental
agency.  Disposition of any unsalable, defective, spoiled or recalled Products
will be at the expense of Victory.


(b) Victory will comply with all applicable federal, state and local
laws.  Victory warrants and represents that all Products delivered to the
retailers shall, upon delivery, be merchantable products of good quality
produced in accordance with the Victory’s specifications and free of defects.


5. Compensation. E-Cig’s compensation (“Commission” or “Commissions”) shall be
as set forth in Exhibit A, which shall be the only compensation due E-Cig by
Victory for the E-Cig services.


 (a) Victory shall calculate the Commissions beginning with the date of payment
of first order and ending when the customer is no longer doing business with
Victory.  E-Cig shall be compensated on all revenue received by Victory from the
Retailer, less deductions for taxes, duties, charge-backs, returns, advertising
coop and promotional allowances, slotting fees, damages and freight charges
(“Billed Revenue”). Upon reasonable request, E-Cig shall have the right, once in
each calendar year, to review or audit Victory’s billing records related to the
calculation of E-Cig’s commissions in order to confirm Victory’s Commission
calculations. If any review or audit discloses that Victory owes commissions to
E-Cig in an amount that is five percent (5%) or more than the amount of the
commission that was paid, then Victory shall promptly reimburse E-Cig for its
reasonable costs related to the review or audit. For each month, Victory will
submit a report for sales of products by customer for all customers listed on
Exhibit A that specifies the prior month’s sales, net sales collected for each
customer and credits issued by accounts in a form reasonably acceptable to
E-Cig.


 (b) In certain instances, E-Cig may choose to work in conjunction with another
party (“Sub-E-Cig”) on a specific opportunity. In those cases, E-Cig may share
its commission with Sub-E-Cig and request that Victory pay Sub-E-Cig its share
of the commission earned directly.


(c)  All Commissions due to E-Cig for each month shall be calculated and paid by
wire to E-Cig unless otherwise mutually agreed. Commissions shall be paid by
Victory to E-Cig on or before the fifteenth (15th) day of the month following
the month in which Victory receives payment for the sale of the products. In the
event of non-renewal or termination of the Agreement, Victory shall, immediately
prior to non-renewal or termination, pay E-Cig all outstanding commissions due
and all such payment shall be non-refundable.


(d)  Except as set forth above, E-Cigs’s right to compensation will continue and
will survive termination of this agreement as set forth in section 7 below.


 
2

--------------------------------------------------------------------------------

 
(e)  In addition to commission on sales, Victory will provide the following
additional incentives for E-Cig:


(i)  
Sign on incentive of five-year warrants to acquire 6,975,000 shares of common
stock to be issued at signing with an exercise price per share equal to the
closing market price on the date of issuance, which warrants may be cashless
exercised.



(ii)  
Five year warrants to acquire shares of common stock with a value equivalent to
the value of 530,000 shares of common stock on the date of issuance for every
$10,000,000 in Billed Revenue realized in the above accounts/territories (or
additional accounts as defined in Section 1) up to a maximum of 5,300,000 shares
over the life of the Agreement.  Such warrants will be issued within forty-five
(45) days after the end of each fiscal quarter and the exercise price of such
warrants will be equal to the per share closing market price on the date of
issuance, which warrants may be cashless exercised.



(iii)  
In addition to commissions on sales and equity incentives, the following
payments will apply: (1) in the event E-Cig facilitates a merger or
acquisition  and Victory closes one or more of such transactions with a party
introduced by E-Cig, Victory shall pay E-Cig a fee equal to five percent (5%) of
the total purchase price paid when and as received (including pursuant to
escrow, hold-back, earn-out and similar provisions) in the same form of
consideration used in such transaction, or at Victory’s option, in cash; (2) in
the event E-Cig facilitates a strategic partnership, joint venture, licensing or
similar transaction and Victory closes one or more of such transactions with a
party introduced by E-Cig and the revenue derived from such transaction can be
separately calculated by Victory, Victory shall pay E-Cig a fee equal to five
percent (5%) of the total net revenue produced from such relationship and any
amendment or extension thereof (including without limitation any upfront fees,
license payments, royalty payments and other revenues and payments however
designated), payable in cash at the time of receipt by Victory; and (3) in the
event E-Cig facilitates some other type of transaction or arrangement between
Victory and a third party, the Parties will mutually agree on a reasonable free
to be paid to E-Cig at such time.



(iv)  
In addition to commissions on sales and equity incentives, Victory shall pay to
E-Cig a development fee of ($200,000) two hundred thousand dollars to be paid in
two equal installments.  The first payment made will be made at closing and the
second payment made within 30 days of closing.



6. Terms of Sale.  Terms of Sale will be as outlined in each individual
agreement between Victory and each Retailer.


7. Duration of Agreement.


(a)  Term.  The term of this Agreement shall be for three (3) years and shall
begin from the Effective Date. Thereafter, the Agreement will be automatically
renewed for successive one (1) year periods upon reaching previous year Billed
Revenue of $10,000,000 in the respective territories or accounts. The Agreement
may also be renewed or extended upon written agreement of the Parties at any
time.


(b)  Termination.  Either Party may terminate this Agreement, provided such
party provides 120-day notice. This Agreement shall also terminate prior to the
end of any term or renewal period upon any of the following conditions:


i.  Immediately upon determination by any governmental authority with
jurisdiction over the Parties that this Agreement is contrary to existing laws,
rules or regulations;


ii.  Upon written notice by Victory if E-Cig materially breaches this Agreement;
provided E-Cig has not cured such breach within twenty (20) days after receiving
such notice;


iii.  Upon written notice by E-Cig if Victory materially breaches this
Agreement; provided Victory has not cured such breach within twenty (20) days
after receiving such notice; or


iv.  Immediately upon the mutual consent of the Parties.


(c)  Change of control.  In the event of change of control of Victory, this
Agreement, and all Victory’s obligations to E-Cig, shall transfer to the new
entity replacing Victory, unless such obligations are modified by mutual consent
of the Parties.  If such a new entity wishes to terminate the Agreement, it will
be required, upon termination to either (a) compensate E-Cig at prevailing
commission and equity incentive rates for a period of at least 12 (twelve)
months on established contracts as well as contracts that are pending (likely to
close within 90 days), or (b) develop a new Agreement with E-Cig on mutually
acceptable terms.


 
3

--------------------------------------------------------------------------------

 
(d)  Victory’s obligations to pay E-Cig as per this Agreement (including without
limitation the equity compensation component set forth above) for (i) for
existing contracts with customers, (ii) contracts that are pending (likely to
close within 90 days), and (iii) contract entered into with existing Retailers
prior to non-renewal or termination within one year after non-renewal or
termination shall survive the non-renewal or termination of this Agreement,
unless such obligations are modified by mutual consent of the Parties, and will
continue for a period of one (1) year after the date of non-renewal or
termination for contracts described under clauses (i), (ii) and (iii) above, in
each case at the established commission rates.


8. Expenses. All expenses and disbursements, including, but not limited to those
for travel, entertainment, office, clerical, and general expenses that may be
incurred by either Party in connection with the Services provided pursuant to
this Agreement, shall be borne by the Party incurring those expenses and
disbursements, unless otherwise agreed in advance in writing by the Parties.


9. Samples. The Company shall provide samples to E-Cig as marketing materials
upon request.


10. Assignment.  This Agreement shall be binding upon and inure to the benefit
of the Parties and their successors and permitted assigns.  Neither Party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other Party (other than by merger).


11. Independence.  Victory recognizes that E-Cig is free to manage its business
as it deems best and that E-Cig has the right to determine the effort and
resources E-Cig will exert to develop and promote the sale of Victory’s products
handled by E-Cig, it being recognized that E-Cig will consult with Victory to
uphold retail chain account pricing and promotional programs.


12. Independent Contractors.  The Parties to this Agreement are independent
contractors. Neither party is a legal representative of the other party. Nothing
in this Agreement shall be deemed to create a partnership, joint venture or any
other relationship other than a business-to-business service provider
relationship. E-Cig will report as income to the appropriate government agencies
all compensation received pursuant to this Agreement and will pay all applicable
taxes.


13. Indemnification.


(a) Each party will indemnify, defend and hold harmless the other party and its
members, managers, officers, directors, employees, representatives, affiliates,
subcontractors and agents (collectively, “Related Parties”) from and against any
and all liabilities, damages, obligations, losses, costs and expenses, including
without limitation reasonable attorneys’ and other legal fees (“Liabilities”),
and will defend the indemnified persons against any and all claims, actions,
suits, proceedings and hearings, arising out of or resulting from:  (1) the
indemnifying party’s breach of any of its representations, warranties and
covenants set forth in this Agreement; (2) the indemnifying party’s material
default in the performance of any of its obligations under this Agreement; and
(3) any negligence or willful misconduct on the part of the indemnifying party
or its agents in connection with the Products or related to this Agreement.  In
addition, Victory agrees to be solely responsible for, and shall defend,
indemnify and hold E-Cig and its Related Parties harmless from and against, any
third party (including without limitation governmental agencies) claims, suits,
damages, liabilities, judgments, costs or expenses resulting from any defects in
the products or harm caused to consumers by the products, intellectual property
rights related to the products, E-Cig’s activities related to Strategic
Transactions, as defined in Exhibit A (other than with respect to E-Cig’s gross
negligence, willful misconduct or breach by E-Cig of any of its obligations
hereunder), and Victory’s gross negligence, willful misconduct or breach of its
obligations hereunder or to the accounts listed on Exhibit A. E-Cig will give
the Company cooperation and any and all available information and assistance in
the defense of a claim or suit, to the extent it is able without incurring
additional cost.


(b) With respect to any claim for which one party seeks indemnification from the
other party (an “Alleged Indemnifying Party”) under this Section 13, the party
seeking indemnification (the “Alleged Indemnified Party”) will: (1) advise the
Alleged Indemnifying Party of such claim, in writing, within 15 days after the
Alleged Indemnified Party has received notice of such claim, or within such
other period of time so as not to materially prejudice the rights and
obligations of the Alleged Indemnifying Party under this Section 8, whichever
period is shorter; and (2) provide all reasonable cooperation and assistance
requested by the Alleged Indemnifying Party and its representatives in the
investigation and defense of any such claim for which indemnification is
sought.  Neither party will settle compromise or consent to the entry of any
judgment with respect to any claim that is the subject of indemnification
without the other party’s prior written consent, which consent will not be
withheld, delayed or conditioned unreasonably.  In any matter that is the
subject of indemnification under this Agreement, the Alleged Indemnified Party
may participate in the defense of such claim at its own expense.


14. Insurance. Victory, during the term of this Agreement, will at its sole cost
and expense obtain and keep in force a policy of commercial general liability
insurance related to its manufacture and sale of the Products under this
Agreement in amounts equal to at least $1,000,000 in the aggregate, including
product liability coverage.  Upon request of E-Cig at any time, and at
reasonable intervals, Victory will furnish a certificate of insurance, in form
reasonably acceptable to E-Cig, evidencing such insurance, naming E-Cig as an
additional insured, and providing for at least 30 days’ prior written notice to
E-Cig of any cancellation, termination or change of such insurance coverage.


15. Confidentiality. Each Party shall treat the other Party’s business or
proprietary information as confidential, including the terms of this Agreement.
The parties have executed Victory’s standard Non-Disclosure, Non-Circumvention,
Non-Disparagement and Confidentiality Agreement, which is attached hereto and
incorporated herein, and agree to be bound by its terms.


 
4

--------------------------------------------------------------------------------

 
16. Export Controls. E-Cig acknowledges and understands that certain items or
information exchanged with prospective customers hereunder may be subject to
export controls and restrictions (including, but not limited to the Export
Administration Regulations (EAR), the Export Administration Act (EAA), and the
sanctions laws administered by the Office of Foreign Assets Control).


17. Publicity.  Other than as required by law, no public release or announcement
concerning this Agreement shall be made by either Party without advance written
approval from the other Party.


18. Applicable Law.  This Agreement shall be construed in accordance with the
laws of the State of Michigan, without giving effect to the principles of
conflicts of law thereof.


19. Notices.  Notices to each party shall be sent via U.S. First Class Mail to
the address specified below, or to such other address as either such party shall
hereafter specify in writing to the other.
 

 
For E-Cig:
      Name:   Darren Stanwood c/o Fields Texas Limited LLC   Address:   2802
Flintrock Trace Rd., Suite 233, Austin, Texas 78738   Telephone Number:   978
423-1874   Email:   Darren@fieldstx.com          
For Victory:  
      Name:   Brent Willis c/o Victory Electronic Cigarettes Corporation  
Address:    11335 Apple Drive, Nunica, Michigan 49448   Telephone Number:   813
468-8048   Email:   Brent@Victoryecigs.com

                                                                  
20. Severability.  Should any provision hereof be deemed illegal or
unenforceable, the remaining provisions shall remain in full force and effect.


21. Attorneys’ Fees.  In the event that legal proceedings are instituted to
enforce or to interpret any provisions of this Agreement, each party in such
proceedings shall be required to pay for their own defense.


22. Entire Agreement. This Agreement and the Exhibits hereto set forth the
entire understanding of the Parties with respect to the subject matter hereof
and supersede any and all prior agreements, arrangements or understandings
relating to the subject matter hereof between Victory and E-Cig. This Agreement
shall not be amended in any regard except upon written agreement dated
subsequent to this Agreement and signed by both Parties.


23. Arbitration. All claims, disputes or disagreements which may arise out of
the interpretation, performance or breach of this Agreement, or which in any way
relate this Agreement, whether brought during or after expiration of the term,
shall be submitted exclusively to binding arbitration in New York, NY with
either JAMS or the American Arbitration Association, and before a single
independent arbitrator regardless of the issue or amount in dispute provided
that such single independent arbitrator has the expertise and experience to
preside over the issue(s) in dispute, each party to bear its own expenses,
attorney fees, and administrative charges. Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement by their duly
authorized agents to be made effective as of the last date entered below.
 
Signed for and on behalf of:
Signed for and on behalf of:
         
VICTORY ELECTRONIC CIGARRETTES CORPORATION
E-CIG ACQUISITION COMPANY LLC
          By: /s/ Brent Willis   By: /s/ Darren Stanwood   Print Name:  Brent
Willis   Print Name:  Darren Stanwood   Title:  Chairman and CEO    Title: 
Managing Member            Date:      Date:  

 

 
 
6

--------------------------------------------------------------------------------

 
 
 
Exhibit A



 
 
 
7

--------------------------------------------------------------------------------